Name: Commission Decision No 1796/90/ECSC of 29 June 1990 on the suspension of customs duties and quantitative restrictions for products falling within the ECSC Treaty coming from the German Democratic Republic
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  coal and mining industries;  political geography;  tariff policy;  European Union law;  iron, steel and other metal industries
 Date Published: 1990-06-29

 Avis juridique important|31990S1796Commission Decision No 1796/90/ECSC of 29 June 1990 on the suspension of customs duties and quantitative restrictions for products falling within the ECSC Treaty coming from the German Democratic Republic Official Journal L 166 , 29/06/1990 P. 0005 - 0006*****COMMISSION DECISION No 1796/90/ECSC of 29 June 1990 on the suspension of customs duties and quantitative restrictions for products falling within the ECSC Treaty coming from the German Democratic Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas the Federal Republic of Germany and the German Democratic Republic have concluded a treaty (Staatsvertrag) for the immediate establishment of a monetary union and for the progressive integration of the German Democratic Republic into the economic and social system of the Federal Republic of Germany and into the economic and social system of the Federal Republic of Germany and into the legal system of the Community in advance of the formal unification of the two Germanies; Whereas the Staatsvertrag states that the German Democratic Republic shall align its policies on the laws and objectives of the European Communities; Whereas, during the period preceding unification, rules governing trade between the German Democratic Republic, on the one hand, and the Federal Republic of Germany and other Member States of the Community, on the other, should be geared towards the free access of Community products to the German Democratic Republic and towards equivalent access to the Community for the latter's products; whereas such free access for products from the German Democratic Republic may, however, be granted only if the latter provides suitable protection at its frontier with third countries; Whereas it appears necessary, in view of the objectives set out in Articles 2 and 3 of the Treaty, that goods coming from the German Democratic Republic into the Community should, on a basis of reciprocity, be uniformly treated, both as regards goods falling within the Treaty establishing the European Coal and Steel Community (ECSC) and goods falling within the Treaty establishing the European Economic Community (ECSC); whereas the Commission must be in a position to take, at the same time and for all goods, the decisions necessary to that end which are directly applicable in all the Member States; Whereas this Decision does not otherwise affect the powers of the Member States with regard to commercial policy referred to in Article 71 of the Treaty; Whereas, as regards trade between the German Democratic Republic, on the one hand, and Spain and Portugal, on the other, this Decision shall apply with due regard to the relevant Articles of the Act of Accession; After consulting the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Insofar as the Commission establishes, under the procedure laid down in Article 4, that the conditions of Article 2 are met, the application of customs duties and any charges having equivalent effect and also of quantitative restrictions and any restrictive measure resulting from the instruments of the commercial policy shall be suspended, taking into account the relevant provisions of the Act of Accession of Spain and Portugal, in Commuinity trade with the German Democratic Republic. Article 2 1. The Commission shall, under the procedure laid down in Article 4, take the implementing measures with regard to Article 1, to the extent that: (a) the German Democratic Republic introduces into its trade with third countries the ECSC Tariff applicable in the Federal Republic of Germany, Community customs legislation, as well as the other commercial policy measures applicable in the Federal Republic of Germany or, particularly in the cases provided for under paragraph 2, measures ensuring that the provisions applicable in the Federal Republic of Germany or in the other Member States of the Community with regard to third countries are not circumvented; and (b) the German Democratic Republic takes, or is making preparations to take, measures guaranteeing free access for Community goods. The condition set out in paragraph 1 (a) shall apply without prejudice to the German Democratic Republic's obligations under agreements concluded with third countries. Article 3 1. Notwithstanding the procedure laid down in Article 4, the measures suspended pursuant to Article 1 may be reintroduced by the Commission, acting either on its own initiative or at the request of a Member State insofar as the application of Article 1 gives rise to serious economic difficulties, in a sector of activity, in one or more Member States of the Community. 2. If the German Democratic Republic is led to take protective measures in order to avoid the free access of Community goods giving rise to serious difficulties in a sector of its economic activities, this will not prevent the application of Article 1 provided that such measures are applied in a uniform way to one or more categories of Community goods. Article 4 The measures set out in this Decision and any other necessary implementing rules shall be adopted according to the procedure provided for in Article 4 of Commission Regulation (EEC) No 1795/90 (1). Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. The suspension measures taken pursuant to Article 1 may be made applicable with effect from 1 July 1990. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) See page 3 of this Official Journal.